Citation Nr: 1226973	
Decision Date: 08/03/12    Archive Date: 08/10/12

DOCKET NO.  08-14 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for left knee disorder.  

2.  Entitlement to service connection for right knee disorder.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from January 2002 to April 2005.  

This matter comes before the Board of Veterans' Appeals (Board) from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

In July 2011, the Board remanded the claims for additional development and adjudicative action.  The case has been returned to the Board for further appellate review.  

The Board notes that in the Veteran's VA Form 9, Appeal to the Board of Veterans' Appeals, dated April 2008, the Veteran indicated that he wanted to have a hearing before the Board at the RO.  The Veteran was scheduled for a travel board hearing on May 8, 2012; however, the record reflects that he failed to report for the scheduled hearing.  The Board finds that there is no Board hearing request pending at this time.  38 C.F.R. § 20.702(d) (2011). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


REMAND

A remand is required in this case to ensure there is a complete record upon which to decide the issues on appeal.  In this case, the claims file does not include a medical opinion addressing whether the Veteran has current left knee and right knee disorders, and if so, whether the current disorders are related to service.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103 (A) (West 2002); 38 C.F.R. §§ 3.159(c), (d) (2011); Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In disability compensation (service connection) claims, VA must provide a medical examination and medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with a veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

With respect to question of current disability of the knees, there is some evidence of persistent or recurrent symptoms of disability, though a question of current diagnosis of disability of the knees.  The evidence shows that the Veteran underwent a VA examination in May 2006, at which time he reported a history of dull, aching pain in both knees beginning in 2002.  The Veteran referenced no specific injury associated with the knees, but admitted to having discomfort and pain with walking and aggravation when climbing stairs.  Physical examination testing of the lower extremities revealed an area of recurrent dull, aching pain localized primarily about the parapatellar areas with no evidence of gross deformity, swelling, or locking.  Flexion was to 95 degrees and extension was deemed complete bilaterally.  The Veteran was assessed with ligamentous strain of both knees.  VA outpatient treatment records reflect chronic knee pain progressively worsening with no effusion and good range of motion.  See VA outpatient treatment records dated December 2006 to January 2007.  Similarly, private medical records indicate ongoing bilateral knee pain.  See private treatment records from June 2005 and July 2006.  In July 2007, a VA orthopedic surgeon stated that the Veteran has been diagnosed with chronic patellofemoral syndrome, and military service can aggravate a pre-existing knee disorder.  Additionally, in December 2007, a private medical physician concluded that the Veteran's physical maneuvers required in military training and duties aggravated his knees.  VA outpatient treatment records from September 2008 to January 2010 reflect assessments of arthralgia of the knees.  

The Board notes that the condition of arthralgia is merely a medical term for pain in the joints and is not of itself a clinical diagnosis of any identifiable malady underlying such pain.  See Dorland's Illustrated Medical Dictionary 152 (31st ed. 2007).  Pain alone, without a diagnosed or identifiable underlying malady or condition does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  

Concerning the question of in-service disease, injury, or event for the claimed disorders, the evidence shows no in-service injury or disease, but does show an "event" of physical training including running that occurred during service.  Review of the service treatment records show complaints and treatment for knee pain, but no reports or findings of knee injury or disease in service.  Beginning in January 2005, the Veteran reported to sick call with complaints of right knee pain lasting one week after running.  In February 2005, the Veteran returned to sick call with continuing complaints of right knee pain.  It was noted that the right knee pain had been continuous for approximately one and a half months.  The Veteran stated that the pain started when running, and Ibuprofen has provided no relief.  Physical examination of the knees revealed normal results.  Upon discharge from service, clinical evaluation of the lower extremities was normal, as reflected on the March 2005 separation examination report; however, on his March 2005 report of medical history at separation, the Veteran indicated that he had knee trouble, and both knees hurt and swell slightly after running.  At the VA examination in May 2006, the Veteran denied any specific injury associated with the knees, instead reported a history of gradual onset of dull, aching pain in both knees. 

With respect to the question of whether the claimed left and right knee disorders may be associated with service, the Veteran asserted in an April 2008 statement that long periods of walking and standing, jumping out of airplanes, inspecting parachutes, jumping off humvees, and extensive physical training during service all contributed to the development of the left and right knee disabilities.  The Veteran contends that his current left and right knee disabilities are attributable to his military service, to include his military occupational specialty (MOS) as a parachute rigger.  

With respect to the factor of association of current disability to service, the United States Court of Appeals for Veterans Claims (Court) has indicated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and a veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. at 83; see also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service).

With respect to the factors of a current disorder and nexus between service and the claimed disorders, this case presents certain medical questions that cannot be answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Specifically, these questions concern whether the Veteran has current left and right knee disorders, and the relationship, if any, between the claimed disorders and active service, in particular the documented complaints of right knee pain.  These questions should be addressed by an appropriately qualified medical professional.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3159(c)(4) (2011) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).  The Board notes that the evidence of record does not provide etiology opinions addressing the questions of the relationship between the claimed disorders and active service.  

As a result, the evidence of record presents an inadequate basis to adjudicate the issues of service connection for left knee and right knee disorders.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Post-service VA examinations with medical nexus opinions would assist in determining the nature and etiology of the claimed disorders on appeal.  

Therefore, in order to give the Veteran every consideration with respect to the present appeal, the Board finds that further development of the case is necessary.  Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA joints (orthopedic) examination to determine the etiology of his left and right knee disabilities.  The examiner should identify and clarify all disorders associated with the knees and offer an opinion as to whether there is a causal relationship between active military service and each diagnosed knee disability.  The relevant documents in the claims file should be made available to the examiner for review, and the examination report should reflect that such review has been accomplished.  All necessary testing should be conducted and all appropriate diagnoses rendered.  

The examiner should provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent), that such left and right knee disabilities had their origin in service or is in any way related to the Veteran's physical activity including running during active service.  In rendering the opinion, the examiner should review and discuss the July 2007 VA medical statement and December 2007 private medical statement.  

All opinions expressed should be supported by complete rationale.  If the examiner is unable to provide the requested opinion(s) without resorting to speculation, it should be so stated, and he/she should discuss why an opinion is not possible.  

2.  Thereafter, the issues on appeal should be readjudicated.  If the benefits sought on appeal are not granted, the Veteran and representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011). 

